Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Applicant's election with traverse of Group I in the reply filed on 2-16-21 is acknowledged.  The traversal is on the ground(s) that there is no additional or serious burden by requiring separate search.  This is not found persuasive because the claimed elements in Group II pertaining to probability determination of group of test vehicles would have required additional search and consideration, at least in US subclasses 340-932 and 701-40,44,32.9,481,482,524, and CPC equivalents.
The requirement is still deemed proper and is therefore made FINAL.

2.	Claims 1-8,10-19,21-22 are allowed.

3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sato, Huang and Asano disclose vehicle lane change systems.

4.	The following is an examiner’s statement of reasons for allowance: the prior art does not adequately disclose a method for generating lane departure warning comprising inputting GPS signal of driver destination, acquire potential intention related to lane change referring to destination and a junction existing within a predetermined distance from a current location, collect information on driving situation including  whether specific spot corresponding to a side mirror on a side of a lane into which driver desires to change belongs to a virtual viewing frustum of driver, and collect location information on a specific lane moving to destination to determine a triggering spot where lane change is started by referring to information on driving situation, generate risk information on lane change .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

5.	This application is in condition for allowance except for the following formal matters: 
Claims 9 and 20 have been withdrawn but need to be canceled, as all other claims in the application are in condition for allowance.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).


	
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT SWARTHOUT whose telephone number is (571)272-2979.  The examiner can normally be reached on M-Th from 6 am to 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph Feild, can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 

 For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BRENT SWARTHOUT/Primary Examiner, Art Unit 2689